Citation Nr: 0603782	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1984 to 
June 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for sarcoidosis.  
The veteran perfected a timely appeal of this determination 
to the Board.

In November 2005, the veteran, accompanied by his 
representative, testified before the undersigned Veteran's 
Law Judge at the local regional office.  Additional evidence 
was submitted at that time accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating the veteran's claim.


FINDINGS OF FACT

Sarcoidosis had its onset during service.


CONCLUSION OF LAW

Sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection for sarcoidosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's 
claims of service connection for sarcoidosis.

In this case, the veteran has been diagnosed with 
sarcoidosis.  The Board will therefore focus on the evidence 
that relates to whether the veteran's condition was incurred 
in or aggravated by the veteran's military service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence in this case consists of the veteran's service 
records, post-service medical records, VA examinations in 
connection with his claim, the veteran's testimony before the 
Board, and statements of the veteran and his representative 
in connection with the claim.  

The veteran's service records indicate that the veteran was 
seen in service for papules on the shoulder, back and legs 
without drainage and of unknown etiology.  He was also seen 
for scaly spots of the left forearm.  The veteran also stated 
that he suffered shortness of breath in the military, but did 
not seek treatment for this.

Shortly after service, the veteran testified that he sought 
medical attention for spots on his arms and legs.  The record 
indicates that in 1996, the veteran was seen by a private 
physician in connection with his complains and he was 
diagnosed with sarcoid.  A chest x-ray and lung biopsy later 
confirmed pulmonary sarcoidosis.  A biopsy of the skin also 
indicated a diagnosis of sarcoidosis.  

The veteran indicates that the spots on his skin and his 
shortness of breath in service indicate that his sarcoidosis 
began in service.  He bolsters this claim by the fact that he 
sought treatment for his condition shortly after service and 
was diagnosed with the condition in relatively short order 
thereafter.  

In order to ascertain whether his condition had its onset in 
service, the veteran was afforded two VA examinations in 
connection with his claim. The record also contains a report 
and opinion from the veteran's private physician regarding 
the onset of his condition. 

In February 2004, the veteran was afforded the first of his 
VA examinations.  The examiner stated that he reviewed the 
veteran's claims file carefully.  The examiner noted that the 
veteran was diagnosed with sarcoidosis in both lungs in 1998 
and that this was diagnosed positively by biopsy of the 
lungs.  The examiner also noted that the veteran had skin 
lesions in service but the examiner did not associate the 
skin condition with the veteran's sarcoidosis.  The examiner 
rather stated that this condition was eczematous dermatitis, 
and indicated that the veteran had this condition in service.  
After examination, the veteran was diagnosed with pulmonary 
sarcoidosis.  With respect to whether the veteran's condition 
had its onset in service, the examiner stated that "I do not 
have any evidence to show that it existed while he was in the 
[service], nor does it show up within a year after his 
discharge."  The veteran was also diagnosed with eczematous 
dermatitis which the examiner found did occur in service.

In July 2004, the veteran was afforded an additional VA 
examination in connection with his claim.  The examiner 
indicated that the veteran's claims file was reviewed and 
noted that the veteran was seen in service for complaints 
regarding skin lesions and spots.  The examiner, however, 
indicated that the veteran did not seek treatment for 
shortness of breath in service.  The examiner indicated that 
the veteran saw a private physician in 1996 in connection 
with spots on his arms and legs.  After examination and 
biopsy the veteran was diagnosed with sarcoid and pulmonary 
sarcoidosis.  The examiner also noted that the veteran was 
seen at that time for shortness of breath.  The veteran was 
diagnosed with "pulmonary sarcoidosis with a history of 
sarcoid lesions developing last time January 2004, non-active 
today."  Regarding nexus to service, the examiner stated 
that, in his opinion, there is not enough evidence in the 
veteran's claims file to indicate that he had pulmonary 
sarcoidosis in the military.  He indicated that "it is least 
likely as not" that the veteran's condition is related to 
his service.  

Finally, the veteran's file contains numerous private medical 
records regarding his condition.  The most pertinent report 
is dated in February 2004.  In this report, the veteran's 
private physician stated that the veteran was seen in his 
office in February 2000.  When he first began treatment with 
this physician in 2000, he carried a tissue diagnosis of 
sarcoidosis and he continued to have signs and symptoms 
consistent with sarcoidosis throughout his treatment.  The 
veteran was noted to have skin lesions and was continuing 
with medication and therapy for his condition.  With respect 
to the onset of the condition, the physician stated that 
"[i]t is my impression based on the review of his previous 
medical records from the Department of the Army that [the 
veteran] had sarcoidosis  during his time in the military."  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
sarcoidosis.  In reaching this determination, the Board notes 
that the veteran is competent to report his experiences, 
including shortness of breath in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board also notes the 
conflicting nature of the VA examination reports in this 
case, with one report indicating a negative opinion based in 
part on an unrelated diagnosis of the veteran's skin 
condition, and the other indicating that the veteran's skin 
lesions were related to his sarcoidosis but that there was 
not enough evidence in the veteran's claims file to indicate 
that he had pulmonary sarcoidosis in the military.  In this 
instance, while the VA examiners did not find a connection to 
service based on their examinations of the veteran and the 
file, the veteran's private physician, who has been treating 
the veteran in connection with his condition, gave an 
unequivocal opinion relating the veteran's condition with his 
time in the service, finding that "[i]t is my impression 
based on the review of his previous medical records from the 
Department of the Army that [the veteran] had sarcoidosis  
during his time in the military."  Based on the facts of 
this case, the Board finds that opinion of the veteran's 
private physician should carry the most weight.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for sarcoidosis.  The appeal is granted.


ORDER

Service connection for sarcoidosis is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


